 

Exhibit 10.34

 

LOGO [g606995g73t38.jpg]

CHANGE IN TERMS AGREEMENT

 

Principal
$327,490 62  

Loan Date

09-07-2006

 

Maturity

02-17-2016

  Loan No
10228482  

Call / Coll

4a/3

  Account  

Officer

RUSSN

  Initials

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item Any item above
containing “***” has been omitted due to text length limitations

 

Borrower:   

Foundation Surgical Hospital Affiliates, LLC

(TIN 80-0322730)

14000 N PORTLAND AVE STE 205

OKLAHOMA CITY, OK 73134-4004

   Lender   

Legacy Bank

OKC May

2801 W Memorial

Oklahoma City, OK 73134

 

Principal Amount: $327,490.62

   Date of Agreement. 02/17/2013

DESCRIPTION OF EXISTING INDEBTEDNESS Legacy Bank Note No 10228482 dated
09/07/2006 with an original principal amount of $650 500 00 and an Assumption
Agreement dated 06/19/2012

DESCRIPTION OF COLLATERAL All Collateral previously granted to Lender

DESCRIPTION OF CHANGE IN TERMS Adjusting payment terms, interest terms and
maturity date Re-amortizing the remaining balance of the Note A ClT fee of $750.
interest of $1,682 32 and principal of $7,230 81 will be paid in cash with this
Change in Terms

PROMISE TO PAY Foundation Surgical Hospital Affiliates, LLC (“Borrower”)
promises to pay to Legacy Bank (“Lender”), or order, in lawful money of the
United States of America, the principal amount of Three Hundred Twenty-seven
Thousand Four Hundred Ninety & 62/100 Dollars ($327,490 62), together with
interest on the unpaid principal balance from March 17, 2013, until paid in full

PAYMENT Subject to any payment changes resulting from changes in the index,
Borrower will pay this loan in 35 payments of $10,161 73 each payment Borrower’s
first payment is due April 17, 2013, and all subsequent payments are due on the
same day of each month after that Borrower’s final payment will be due on
February 17, 2016, and will be for all principal and all accrued interest not
yet paid Payments include principal and interest Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs, then to any late charges, then to any accrued unpaid interest,
and then to principal Borrower will pay Lender at Lender’s address shown above
or at such other place as Lender may designate in writing

VARIABLE INTEREST RATE The interest rate on this loan is subject to change from
time to time based on changes in an independent index which is the minimum prime
lending rate for large U S Money Center Commercial banks as published in the
Money Rate Section of the Wall Street Journal (the “Index”) The Index is not
necessarily the lowest rate charged by Lender on its loans If the Index becomes
unavailable during the term of this loan Lender may designate a substitute index
after notifying Borrower Lender will tell Borrower the current Index rate upon
Borrower’s request The interest rate change will not occur more often than each
day Borrower understands that Lender may make loans based on other rates as well
The index currently is 3 250% per annum Prior to adding or subtracting any
margin to the index, the index is rounded up to the nearest 0 001 percent,
resulting in a current rounded Index of 3 250% Interest on the unpaid principal
balance of this loan will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 1 000 percentage point over the
Index, rounded up to the nearest 0 001 percent, adjusted if necessary for any
minimum and maximum rate limitations described below, resulting in an initial
rate of 5 500% per annum based on a year of 360 days NOTICE Under no
circumstances will the Interest rate on this loan be less than 5 500% per annum
or more than the maximum rate allowed by applicable law Whenever increases occur
in the interest rate. Lender, at its option, may do one or more of the following
(A) increase Borrower’s payments to ensure Borrower’s loan will pay off by its
original final maturity date, (B) increase Borrower’s payments to cover accruing
interest, (C) increase the number of Borrower’s payments, and (D) continue
Borrower’s payments at the same amount and increase Borrower’s final payment

INTEREST CALCULATION METHOD Interest on this loan is computed on a 365/360
basis, that is, by applying the ratio of the Interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding All Interest payable under
this loan is computed using this method

PREPAYMENT Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language If Borrower sends
such a payment. Lender may accept it without losing any of Lender’s rights under
this Agreement, and Borrower will remain obligated to pay any further amount
owed to Lender All written communications concerning disputed amounts, including
any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to Legacy Bank, OKC May, 2801 W Memorial, Oklahoma City, OK
73134

LATE CHARGE If a payment is 11 days or more late, Borrower will be charged 5
000% of the unpaid portion of the regularly scheduled payment or $20 00,
whichever is greater

INTEREST AFTER DEFAULT Upon default, including failure to pay upon final
maturity, the Interest rate on this loan shall be increased by adding an
additional 5 000 percentage point margin (“Default Rate Margin”) The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law

DEFAULT Each of the following shall constitute an Event of Default under this
Agreement

Payment Default Borrower fails to make any payment when due under the
Indebtedness

Other Defaults Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower

Default in Favor of Third Parties Any guarantor or Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of any guarantor’s or Borrower’s property or ability to
perform their respective obligations under this Agreement or any of the Related
Documents

False Statements Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Agreement or the Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter

Death or Insolvency The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower’s existence as a going business or the death of any
member, the Insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower

Creditor or Forfeiture Proceedings Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method by any creditor of Borrower or by any governmental agency against
any collateral securing the Indebtedness This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender However, this Event
of Default shall not apply if there is a good faith dispute by Borrower as to
the validity or reasonableness of the claim which is the basis of the creditor
or forfeiture proceeding and if Borrower gives Lender written notice of the
creditor or forfeiture proceeding and deposits with Lender monies or a surety
bond for the creditor or forfeiture proceeding, in an amount determined by
Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute

Events Affecting Guarantor Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note

Adverse Change A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired

Insecurity Lender in good faith believes itself insecure



--------------------------------------------------------------------------------

Loan No: 10228482   

CHANGE IN TERMS AGREEMENT

(Continued)

   Page 2

 

Cure Provisions If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Agreement within the preceding twelve (12) months, it may be cured if
Borrower after Lender sends written notice to Borrower demanding cure of such
default (1) cures the default within ten (10) days, or (2) if the cure requires
more than ten (10) days immediately initiates steps which Lender deems in
Lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical

LENDER’S RIGHTS Upon default, Lender may declare the entire unpaid principal
balance under this Agreement and all accrued unpaid interest immediately due,
and then Borrower will pay that amount

ATTORNEYS’ FEES, EXPENSES Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay Borrower will pay Lender that amount
This includes, subject to any limits under applicable law. Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys’ fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction) and appeals If not prohibited by applicable law. Borrower also will
pay any court costs, in addition to all other sums provided by law

GOVERNING LAW This Agreement will be governed by federal law applicable to
Lender and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions This Agreement has
been accepted by Lender in the State of Oklahoma

DISHONORED ITEM FEE Borrower will pay a fee to Lender of $20 00 if Borrower
makes a payment on Borrower’s loan and the check or other payment order
including any preauthorized charge with which Borrower pays is later dishonored

RIGHT OF SETOFF To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account) This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law Borrower authorizes Lender to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph

COLLATERAL Borrower acknowledges this Agreement is secured by Collateral
securing other loans with Lender may also secure this loan To the extent
collateral previously has been given to Lender by any person which may secure
this Indebtedness, whether directly or Indirectly it is specifically agreed that
to the extent prohibited by law all such collateral consisting of household
goods will not secured this Indebtedness In addition, if any collateral requires
the giving of a right of rescission under Truth in Lending for this Indebtedness
such collateral also will not secure this Indebtedness unless and until all
required notices of that right have been given

CONTINUING VALIDITY Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms Nothing in this Agreement will constitute a satisfaction
of the obligation(s) It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it This waiver applies not only to any initial
extension modification or release, but also to all such subsequent actions

DOCUMENTATION/INFORMATION FEE Lender may require additional documentation or
information related to this Indebtedness from the Borrower for loan security or
file documentation as deemed appropriate and at the sole discretion of Lender or
in accordance with covenants described in the Business Loan Agreement In the
event Borrower fails to provide requested documentation or Information within 60
days from written request by Lender, a fee may be assessed for each incidence in
an amount which is the greater of $100 00 or 03% ( 0003) of the outstanding
principal balance of the Indebtedness for each incidence Said fee, if not paid
when incurred, will be added to the principal of this Indebtedness

SUCCESSORS AND ASSIGNS Subject to any limitations stated in this Agreement on
transfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their successors and assigns If ownership of the
Collateral becomes vested in a person other than Borrower, Lender, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the indebtedness by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Indebtedness

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES
Please notify us if we report any inaccurate information about your account(s)
to a consumer reporting agency Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address Legacy Bank, OKC
May, 2801 W Memorial, Oklahoma City, OK 73134

MISCELLANEOUS PROVISIONS If any part of this Agreement cannot be enforced, this
fact will not affect the rest of the Agreement Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing them
Borrower and any other person who signs, guarantees or endorses this Agreement,
to the extent allowed by law, waive presentment, demand for payment, and notice
of dishonor Upon any change in the terms of this Agreement, and unless otherwise
expressly stated in writing, no party who signs this Agreement whether as maker,
guarantor, accommodation maker or endorser, shall be released from liability All
such parties agree that Lender may renew or extend (repeatedly and for any
length of time) this loan or release any party or guarantor or collateral, or
impair, fail to realize upon or perfect Lender’s security interest in the
collateral, and take any other action deemed necessary by Lender without the
consent of or notice to anyone All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made The obligations under this Agreement are
joint and several

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS BORROWER
AGREES TO THE TERMS OF THE AGREEMENT

BORROWER

FOUNDATION SURGICAL HOSPITAL AFFILIATES, LLC

 

By   /s/ Robert M Byers   Robert M Byers, Manager of Foundation Surgical
Hospital Affiliates, LLC

LENDER

LEGACY BANK

 

/s/ Russ Nation

Authorized Signer

 